RESOLUCIÓN
Examinada la petición presentada por la Leda. Olga M. Martínez Rodríguez, en la que solicita darse de baja volun-tariamente del ejercicio de la abogacía, así como la Moción del Colegio de Abogados de Puerto Rico para expresar, *478luego de haber hecho la investigación correspondiente, que no tiene objeción alguna a tal petición, se accede a lo soli-citado efectivo de forma inmediata. La peticionaria deberá notificar a todos los clientes a quienes actualmente repre-sente, si alguno, de su renuncia al ejercicio de la abogacía. Además, deberá tomar las medidas correspondientes para devolver los expedientes de los casos activos a aquellas per-sonas que así lo soliciten.
Lo acordó el Tribunal y certifica la Subsecretaría del Tribunal Supremo. El Juez Asociado Señor Rivera Pérez no intervino.
(Fdo.) María I. Colón Falcón Subsecretaría del Tribunal Supremo